The opinion of the Court was delivered by
Williams, Ch, J.
We are to determine, in this case, whether the defendant was entitled to an appeal from the judgment rendered by a justice of the peace, where the recove* ry was over ten dollars. It is contended by the plaintiff, that the judgment having been rendered on a writ of scire fatigas, no appeal could be taken. The county court decided accordingly, and dismissed the appeal. On examining the *330proceedings, it appears that the action, in form, was debt, the , ,. declaration beginning and ending as an action of debt, and no citation to appear and show cause, as is usual in writs of scire facias. It is no answer to say, that debt does noj. ]¡G sucj1 a case> or that the pleader intended a writ of scire facias. The only conclusion to be formed from the proceedings is, that he intended to bring an action of debt.
But if it had been a writ of scire facias, in common form, we think the appeal might have been taken. The statute allowing an appeal is general, “that in all causes, cognizable before “ a justice of the peace, any person who shall think himself “ or herself aggrieved, by the sentence or judgment given, “ &c., shall have liberty to appeal to the next county court,” &c. A writ of scire facias is a judicial writ, usually intentended to carry into effect a judgment already rendered, and, for this reason, it must issue from the same court where the record is. Our statute has, however, made an innovation upon this principle in several cases, so far as to provide that a writ may issue from another justice, or from the county court in certain cases, notwithstanding the record is not before them. In the writ of scire facias, at common law, the language of the writ is founded on the record, and is a judicial recital from the court, or its appropriate officer, of what appears before them. When the record is not before the court, the form and language used may be the same, yet it is rather considered and treated as the declaration of the plaintiff. It has been considered so far a judicial writ, as that it must issue from the court where the judgment was rendered, when practicable. Carlton v. Young, 1 Aik. R. 332.
We learn that the practice has been somewhat general and extensive, to allow appeals and reviews from judgments rendered on writs of sdre facias, against bail. In the case of Fuller v. Howard, 6 Vt. R. 561, which was much litigated, this question was not presented, although that case was scire facias against bail, and an appeal was allowed. The case of Mack v. Nichols, 5 Vt. R. 200, was also an appeal from a judgment rendered on a writ of sdre facias. These cases show how this question was considered by the profession. The attention of the court was not particularly drawn to the question now presented, so as to be an authori» *331ty, yet they are deserving of consideration, as evidence of the practice and general understanding upon the subject.
The spirit of our system of jurisprudence is to give an appeal or hearing before a higher tribunal, in almost all cases. And believing this to have been the practice, for a long time recognized by the court, as it evidently was in the cases referred to, and perceiving no objections, other than those strictly technical, we are disposed to say, that the general terms of the statute, before mentioned, authorize an appeal from a judgment rendered on a writ of scire facias, as well as on any other writ.
The judgment of the county court, dismissing the appeal, must, therefore, be reversed.